Exhibit 10.1

JOHN MARSHALL DODSON

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (as from time to time amended in accordance with the
provisions hereof, this “Agreement”), is entered into effective as of the 25st
day of March, 2013, by and between JOHN MARSHALL DODSON (the “Executive”) and
KEY ENERGY SERVICES, LLC, a Delaware limited liability company (the “Company”).

1. Employment; Term.

(a) Commencing on March 25, 2013 (the “Commencement Date”), the Company hereby
employs the Executive, and the Executive hereby accepts employment by the
Company, as the Company’s Vice President and Treasurer, and the Senior Vice
President and Chief Financial Officer of Key Energy Services, Inc. (the
“Parent”). The Executive shall have the responsibilities, duties and authority
commensurate with his positions as the Senior Vice President and Chief Financial
Officer, including without limitation the general supervision and control over,
and responsibility for, the overall financial and related activities of the
Parent and its subsidiaries, and such other responsibilities, duties, functions
and authority as the Chief Executive Officer or, in certain circumstances, the
Board shall from time to time designate that do not effect a material decrease
in the responsibilities, importance, scope or dignity of the Executive’s
position compared with those of such position as of the Commencement Date,
subject, however, to the supervision of the Chief Executive Officer or, in
certain circumstances, the Board. The Executive will report to the Chief
Executive Officer or, in certain circumstances, the Board. Executive will, if
appointed or elected, serve as an officer or director of the Company, the
Parent, subsidiaries or affiliates (collectively, the “Key Companies”) and
perform all duties incident to such offices.

(b) Executive shall hold such positions with the Company and Parent hereunder
until the close of business on January 1, 2015, unless sooner terminated in
accordance with Section 5, and at the close of business on each anniversary of
such date, commencing with January 1, 2015, the term of the Executive’s
employment hereunder shall be automatically extended for twelve (12) months
(unless sooner terminated in accordance with Section 5 hereof) unless either the
Executive or the Company shall have given written notice (in each case, a
“Non-Renewal Notice”) to the other that such automatic extension shall not
occur, which Non-Renewal Notice shall have been given no later than ninety
(90) days next preceding the relevant Anniversary Date. (The entire period of
employment of Executive, until termination in accordance herewith, is referred
to hereby as the “Employment Period”).

(c) The Executive will devote his full time and his best efforts to the business
and affairs of the Company, its Parent, and its subsidiaries; provided, however,
that nothing contained in this Section 1 shall be deemed to prevent or limit the
Executive’s right to: (i) make investments in the securities of any
publicly-owned corporation; or (ii) make any other investments with respect to
which he is not obligated or required to, and to which he does not in fact,
devote managerial efforts that interfere with his fulfillment

of his duties hereunder; or (iii) to serve on boards of directors and to serve
in such other positions with non-profit and for-profit organizations as to which
the Board may from time to time consent, which consent shall not be unreasonably
withheld or delayed. Reference is made to Section 7 hereof, which contains
limitations on some of the above activities.



--------------------------------------------------------------------------------

(d) The principal location at which the Executive will substantially perform his
duties will be the Company’s Houston, Texas offices.

2. Salary; Bonuses; Expenses.

(a) During the Employment Period, the Company will pay base compensation to the
Executive at the annual rate of Three Hundred Fifty Thousand Dollars ($350,000)
per year (the “Base Salary”), payable in substantially equal installments in
accordance with the Company’s existing payroll practices, but no less frequently
than monthly. The Company will review the Base Salary on a yearly basis
following the end of each fiscal year of the Company to determine if an increase
is advisable, and the Base Salary may be increased at the discretion of the
Chief Executive Officer and the Compensation Committee (the “Compensation
Committee”) of the Board, taking into account, among other factors, the
Executive’s performance and the performance of the Company.

(b) The Executive shall be eligible to participate in all of the Company’s cash
performance compensation plans (collectively, the “Performance Cash Compensation
Plans”) for the Company’s executives providing for the payment of cash bonuses
or other cash incentives payable upon the achievement of goals set forth in the
Company’s strategic plan as developed by the Compensation Committee after
consultation with the Chief Executive Officer and the Executive, payable in
accordance with the provisions thereof. The performance goals for the
Performance Cash Compensation Plans will be based on objective criteria
specified in good faith in advance by the Compensation Committee after
consultation with the Chief Executive Officer and the Executive. The Executive
shall also receive such bonuses other than pursuant to the Performance Cash
Compensation Plans in such amounts and at such times as the Compensation
Committee, after consultation with the Chief Executive Officer, in its
discretion determines are appropriate to recognize extraordinary performance by
the Executive.

(c) The Executive shall be reimbursed by the Company for reasonable travel,
lodging, meal, entertainment and other expenses incurred by him in connection
with performing his services hereunder in accordance with the Company’s
reimbursement policies from time to time in effect.

3. Equity-Based Incentives.

The Executive shall be eligible to participate in awards of stock options,
restricted stock, deferred stock, stock appreciation rights, and other
equity-based incentives (collectively, “Equity-Based Incentives”), at the
discretion of the Board or the Compensation Committee. Any performance goals for
the grant of such Equity-Based Incentives will be based on objective criteria
mutually negotiated and agreed upon in good faith in advance by the Board or the
Compensation Committee after consultation with the Executive and the Chief
Executive Officer.

 

2



--------------------------------------------------------------------------------

4. Benefit Plans; Vacations.

In connection with the Executive’s employment hereunder, he shall be entitled
during the Employment Period (and thereafter to the extent provided in
Section 5(f) hereof) to the following additional benefits:

(a) At the Company’s expense, such fringe benefits as the Company may provide
from time to time for its senior management, but in any case, at least the
benefits described on Exhibit A hereto.

(b) The Executive shall be entitled to no less than the number of vacation days
in each fiscal year determined in accordance with the Company’s vacation policy
as in effect from time to time, but not less than twenty (20) business days in
any fiscal year (prorated in any fiscal year during which he is employed
hereunder for less than the entire year in accordance with the number of days in
such fiscal year in which he is so employed) and subject to the Company’s
policies on carryovers. The Executive shall also be entitled to all paid
holidays and personal days given by the Company to its senior management.

(c) Nothing herein contained shall preclude the Executive, to the extent he is
otherwise eligible, from participation in all group insurance programs or other
fringe benefit plans which the Company may from time to time in its sole and
absolute discretion make available generally to its personnel, or for personnel
similarly situated, but the Company shall not be required to establish or
maintain any such program or plan except as may be otherwise expressly provided
herein.

5. Termination, Change in Control and Reassignment of Duties.

(a) Termination by the Company. The Company shall have the right to terminate
the Executive’s employment under this Agreement and the Employment Period for
Cause (as defined below) at any time without obligation to make any further
payments to the Executive hereunder except the compensation described in
Section 5(g) hereof. Except as otherwise provided in Section 5(b) hereof, which
Section shall apply in the event the Executive becomes unable to perform his
obligations hereunder by reason of Disability (as defined below), the Company
shall have the right to terminate the Executive’s employment hereunder and the
Employment Period for any reason other than for Cause (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(b) hereof) only upon at least ninety (90) days prior written notice to
him (provided that, in the event the Company gives the Executive a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required). In the event the Company terminates the Executive’s
employment hereunder for any reason other than for Disability or Cause
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section 1(b) hereof), then for the purpose of effecting a transition
during the ninety (90) day notice period of the Executive’s management functions
from the Executive to another person or persons, during such period the Company
may reassign the Executive’s duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company’s obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to him during the remainder of his employment and, if applicable,
following the termination of employment. Notwithstanding a notice of termination
that does not, when made, specify Cause, the Company may, during the 90 day
notice period (the “Cause Review Period”), convert the termination to a Cause
termination, subject to the procedural safeguards specified in the next
paragraph.

 

3



--------------------------------------------------------------------------------

As used in this Agreement, the term “Cause” shall mean (i) the failure by the
Executive to substantially perform the major functions of his position in a
satisfactory manner (other than (A) any such failure resulting from his
incapacity due to physical or mental illness or physical injury or (B) any such
actual or anticipated failure after the issuance of a notice of termination by
the Executive for Good Reason (as defined below)), after a written demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; or (ii) the engaging by the
Executive in misconduct that is, or is reasonably likely to be, materially
injurious to the Company, monetarily or otherwise; or (iii) the Executive’s
conviction or plea of guilty or no contest to a felony (or to a felony charge
reduced to misdemeanor), or, with respect to his employment, to any misdemeanor
(other than a traffic violation) or, with respect to his employment, knowing
violation of any federal or state securities or tax laws; or (iv) willful
violation of the Key Energy Services, Inc. Policy Prohibiting Insider Trading
and Unauthorized Disclosure of Information and the Supplemental Insider Trading
Policy, as amended from time to time. Notwithstanding the foregoing, the
Executive’s employment shall not be deemed to have been terminated for Cause
unless (A) reasonable notice shall have been given to him setting forth in
detail the reasons for the Company’s intention to terminate for Cause, and if
such termination is pursuant to clause (i) or (ii) above and any damage to the
Company is curable, only if Executive has been provided a period of ten
(10) business days from receipt of such notice to cease the actions or inactions
and otherwise cure such damage, and he has not done so (provided that only one
such period needs to be provided in any period of three (3) consecutive months);
(B) an opportunity shall have been provided for the Executive to be heard before
the Board; and (C) if such termination is pursuant to clause (i) or (ii) above,
delivery shall have been made to the Executive of a notice of termination from
the Board finding that in the good faith opinion of a majority of the Board
(excluding the Executive, if applicable) he was guilty of conduct set forth in
clause (i) or (ii) above.

(b) Termination upon Disability and Temporary Reassignment of Duties Due to
Disability; Termination upon Death

(i) If the Executive becomes totally and permanently disabled during the
Employment Period so that he is unable to perform his obligations hereunder by
reasons involving physical or mental illness or physical injury for an aggregate
of ninety (90) days (whether or not consecutive) during any period of twelve
(12) consecutive months during the Employment Period (“Disability”), then the
Executive’s employment hereunder and the Employment Period may be terminated by
the Company within sixty (60) days after the expiration of such ninety (90) day
period (whether or not consisting of consecutive days), such termination to be
effective ten (10) days after written notice to the Executive. In the event the
Company shall give a notice of termination under this Section 5(b)(i), then the
Company may reassign the Executive’s duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company’s obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to him during the remainder of his employment and, if applicable,
following the termination of employment.

 

4



--------------------------------------------------------------------------------

(ii) During any period that the Executive is totally disabled such that he is
unable to perform his obligations hereunder by reason involving physical or
mental illness or physical injury, as determined by a physician chosen by the
Company and reasonably acceptable to the Executive (or his legal
representative), the Company may reassign the Executive’s duties hereunder to
another person or other persons, provided if the Executive shall again be able
to perform his obligations hereunder prior to the Company’s termination of the
Executive’s employment hereunder and the Employment Period in accordance with
the terms of this Agreement, all such duties shall again be the Executive’s
duties. The cost of any examination by such physician shall be borne by the
Company. Notwithstanding the foregoing, if the Executive has been unable to
perform his obligations hereunder by reasons involving physical or mental
illness or physical injury for an aggregate of ninety (90) days (whether or not
consecutive) during any period of twelve (12) consecutive months during the
Employment Period, then a determination by a physician of disability will not be
required prior to any such reassignment. Any such reassignment shall not be a
termination of employment and in no event shall such reassignment reduce the
Company’s obligation to make salary, bonus and other payments to the Executive
and to provide other benefits to him under this Agreement during his employment
or, if applicable, following a termination of employment.

(iii) The Executive’s employment hereunder and the Employment Period shall
automatically terminate immediately upon the death of the Executive.

(c) Termination by Executive. The Executive’s employment hereunder and the
Employment Period may be terminated by the Executive by giving written notice to
the Company as follows: (i) at any time for any reason other than Good Reason
(including, without limitation, by giving the Company a Non-Renewal Notice
pursuant to Section 1(b) hereof) by notice of at least ninety (90) days
(provided that, in the event the Executive gives the Company a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required); or (ii) at any time for Good Reason, provided that
the Executive can only give a notice of resignation for Good Reason in
connection with a “Change in Control” of the Parent (as defined in Exhibit B)
beginning on the ninetieth (90th) day after the closing of the transaction or
the event constituting a Change in Control. In the event of a termination by the
Executive of his employment, the Company may reassign the Executive’s duties
hereunder to another person or other persons.

 

5



--------------------------------------------------------------------------------

As used herein, “Good Reason” shall mean the continued existence from the date
of the notice from the Executive referred to below until after the expiration of
the Cure Period of any one or more of only the following circumstances or
conditions:

(i) A material diminution in the Executive’s Base Compensation, authority,
duties or responsibilities,

(ii) A material diminution in the authority, duties or responsibilities of a
supervisor to whom the Executive reports (including a requirement that the
Executive report to another individual rather than to the Board of Directors of
the Company),

(iii) A material diminution in the budget over which the Executive retains
authority,

(iv) A material change in the geographic location at which the Executive must
perform the services required by this Agreement; or

(v) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

The existence of any circumstance or condition shall not constitute Good Reason
unless (i) the Executive provided notice to the Company of the existence of the
circumstance or conditions within 90 days of the initial existence of such
circumstance or condition, and (ii) the circumstance or condition continued to
exist after the last day of the Cure Period. For purposes of this Section 5(c),
the term “Cure Period” means the period of 30 consecutive days beginning on the
date notice was given by the Executive of the existence of the circumstance or
condition alleged to be Good Reason.

(d) Severance Compensation.

(i) Termination by Executive for Good Reason or by the Company for Non Renewal
or Other than for Cause. In the event the Executive’s employment hereunder is
terminated (A) by the Executive for Good Reason or (B) by the Company other than
for Cause, for Disability, or upon Notice of Non-Renewal, the Executive shall be
entitled, in addition to the other compensation and benefits herein provided
for, to severance compensation in an aggregate amount equal to two (2) times his
Base Salary at the rate in effect on the termination date, (but no less than the
annual Base Salary specified in Section 2(a)) payable in twenty-four
(24) substantially equal monthly installments commencing at the end of the
calendar month in which the termination date occurs. Each monthly installment
payment required under this Section 5(d)(i) shall be payable on or about the
first day of the month to which it relates, and the right to any series of
separate installment payments under this Section 5(d)(i) shall at all times be a
right to a series of separate payments under Treasury Reg. 1.409A-2(b)(2)(iii).

(ii) Termination following Disability. In the event the Executive’s employment
should be terminated by the Company as a result of Disability in accordance with
Section 5(b) hereof, then the Executive shall be entitled, in addition to the
other compensation and benefits herein provided for, to severance compensation
in an aggregate amount equal to one (1) times his Base Salary at the rate in
effect on the termination date, payable in twelve (12) substantially equal
monthly installments commencing at the end of the calendar month in which the
termination date occurs, reduced by the amount of any employer-provided
disability insurance proceeds actually paid to the Executive or for his benefit
during such time period.

 

6



--------------------------------------------------------------------------------

(iii) If the Executive’s employment is terminated within one (1) year following
a Change in Control of the Parent that is a “change in control event” as defined
in Treas. Reg. §1.409A-3(i)(5) and the Executive is entitled to severance
compensation pursuant to Section 5(d)(i) or 5(d)(ii) hereof as a result of such
termination, the severance compensation otherwise payable to the Executive
(A) shall be increased by an amount (the “Enhanced Severance Amount”)
sufficient, when added to the amount payable under Section 5(d)(i) or 5(d)(ii)
hereof, to cause the total amount payable as the result of such termination to
equal three (3) times the Base Salary then in effect plus three (3) times the
Executive’s annual target cash bonus as provided in Section 2(b) above and
(B) the Enhanced Severance Amount shall be payable in one lump sum on the
effective date of such termination. In the event severance compensation becomes
payable in a lump sum pursuant to this Section 5(d)(iii), and if the Executive’s
employment is or has been terminated for Disability, such lump sum shall be
reduced by a good faith estimate of the aggregate amount of any disability
insurance proceeds which will be actually paid to the Executive or for his
benefit (but only those proceeds from disability insurance provided by the
Company to the Executive pursuant to Section 4(a) hereof) during the remaining
period over which such severance would otherwise have been paid.

(iv) Termination for Death. In the event of the Executive’s death during the
Employment Period, the Executive’s estate shall not be entitled to any severance
compensation.

(v) Termination by Executive other than for Good Reason or by Company for Cause.
In the event of the Executive’s termination by resignation under Section 5(c)(i)
(i.e., other than for Good Reason) or by the Company for Cause, the Executive
shall not be entitled to any severance under Section 5(d) or otherwise, any
continued benefits under Section 5(f) (other than as required by statute), or
any accrued compensation under Section 5(g)(iii) (for prior year bonuses, to the
extent specified in that clause). Under the foregoing situations, the treatment
of equity incentives shall be as specified in Section 5(e)(ii), and the
Executive shall receive the accrued compensation described in Section 5(g).

(vi) Release. Executive agrees that except in the case of a termination
resulting from Executive’s death, all payments under Section 5 (d), (e), (f),
and (g)(iii) and Section 6 are conditioned on the Executive’s prior execution
and non-revocation of a full release of the Company and its officers, employees,
affiliates and subsidiaries for all claims relating to his employment,
compensation, and termination and such other matters as the Company reasonably
requests on termination, in a form provided by the Company, which execution
shall not occur earlier than the day after termination of the Executive’s
employment and not later than 60 days following delivery by the Company to the
Executive of the form for such release; provided, however, that if no form for
such release is delivered to the Executive within seven (7) days of the
termination of Executive’s employment, this Agreement shall be applied without
regard to this Section 5(d)(vi); and provided further, however, that any Release
previously executed under this Section 5(d)(vi) will be null and void if the
Company reaches a determination of Cause within the Cause Review Period. If any
amount is payable under this Section 5 because of a separation from service that
is not an “involuntary separation from service” as defined in Treas. Reg. §
1.409A-1(n)(1) or a separation from service which, pursuant to Treas. Reg. §
1.409A-1(n)(2) is entitled to treatment as an “involuntary separation from
service” as so defined, and if a form of release is delivered by the Company to
the Executive within seven (7) days of such separation from service, then any
other provision of this Agreement to the contrary notwithstanding, any such
amount shall not be payable until the sixtieth day after the date of such
separation from service.

 

7



--------------------------------------------------------------------------------

(vii) For purposes of this Agreement, Executive’s employment will not be
considered to have terminated unless, as a result of a termination, Executive
has had a “separation from service” (as that term is defined in Treas. Reg. §
1.409A-1(h)) with the “Key Energy Controlled Group.” The term “Key Energy
Controlled Group” means the group of corporations and trades or businesses
(whether or not incorporated) composed of the Company and every entity or other
person which together with the Company constitutes a single “service recipient”
(as that term is defined in Treas. Reg. § 1.409A-1(g)) as the result of the
application of Treas. Reg. § 1.409A-1(h)(3).

(e) Effect of Termination or Change in Control upon Equity-Based Incentives.

(i) In the event the Executive’s employment hereunder is terminated by the
Company for any reason other than for Cause or Disability (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(b) hereof), or in the event the Executive should terminate his
employment for Good Reason, then any Equity-Based Incentives held by the
Executive which have not vested prior to the effective date of such termination
shall immediately vest and shall remain exercisable until the earlier to occur
of (x) the first anniversary of the effective date of such termination and
(y) the final stated expiration date of the Equity-Based Incentive. In addition,
in the event of such a termination, any Equity-Based Incentives held by the
Executive which have vested prior to the effective date of such termination
shall remain exercisable until the earlier to occur of (x) the first anniversary
of the effective date of such termination and (y) the final stated expiration
date of the Equity-Based Incentive.

(ii) In the event the Executive’s employment hereunder is terminated by the
Company for Cause or is terminated by the Executive other than for Good Reason
(including, without limitation, by giving the Company a Non-Renewal Notice
pursuant to Section 1(b) hereof), then effective upon the date such termination
is effective, any Equity-Based Incentives which have not vested prior to the
effective date of such termination shall be forfeited. Any Equity-Based
Incentives held by the Executive entitling the Executive to retain or purchase
securities of the Company which have vested prior to the effective date of such
termination shall remain subject to the terms and provisions of the plan and/or
the agreement under which they were awarded.

 

8



--------------------------------------------------------------------------------

(iii) In the event of the Executive’s death while employed by the Company or in
the event that the Executive’s employment should terminate as a result of
Disability, then, any Equity-Based Incentives held by the Executive which have
not vested prior to the effective date of such termination shall immediately
vest and shall also remain exercisable until the earlier to occur of (x) the
first anniversary of the death of the Executive or the effective date of such
termination and (y) the final stated expiration date of the Equity-Based
Incentives. In addition, in the event of such death or such a termination, any
Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such death or termination shall remain exercisable until the
earlier to occur of (x) the first anniversary of the effective date of such
death or termination and (y) the final stated expiration date of the
Equity-Based Incentives.

(iv) In the event of a conflict between the preceding terms and provisions of
this Section 5(e) and any other terms and provisions governing any Equity-Based
Incentives held (now or in the future) by the Executive (including without
limitation the terms and provisions contained in the agreements and/or plans
pursuant to which such Equity-Based Incentives were (or will in the future be)
granted), the preceding terms and provisions of this Section 5(e) shall control;
provided, however, that, if an Equity-Based Incentive does not by its terms
require any exercise, no requirement of exercise shall be implied from the
preceding terms and provisions of this Section 5(e).

(v) Anything to the contrary in this Agreement notwithstanding, the final stated
expiration date of an Equity Based Incentive shall not be extended beyond the
tenth anniversary of the date on which such Equity-Based Incentive was granted.

(f) Continuation of Benefits.

(i) Subject to Section 5(f)(ii) hereof, in the event that Executive’s employment
hereunder is terminated by the Executive for Good Reason or by the Company for
Disability or other than for Cause (including, without limitation, by giving the
Executive a Non-Renewal Notice pursuant to Section 1(b) hereof) and not as a
result of the death of the Executive, the Executive shall continue to be
entitled, at the Company’s expense, to the post-employment benefits under
Section 4, if any, that such benefits provide under their terms for a period of
time following the termination date ending on the first to occur of (I) the
second anniversary of the termination date, (II) the last date of eligibility
under the applicable benefits or (III) the date on which the Executive commences
full-time employment with another employer. The Company will pay the premiums
for COBRA health coverage for Executive and his covered family members for the
period COBRA provides. At such time as the Company is no longer required to
provide the Executive with life and/or disability insurance, as the case may be,
the Executive shall be entitled, at the Executive’s expense, to convert such
life and disability insurance, as the case may be, into individually owned
policies, except if and to the extent such conversion is not available from the
provider of such insurance.

(ii) In the event the Executive’s employment hereunder is terminated by the
Company within one (1) year of a Change in Control (other than a termination
because of the Executive’s death) or is terminated by the Company other than for
Cause in anticipation of a Change in Control, the Company shall pay to the
Executive, in lieu of providing the benefits contemplated by Section 5(f)(i)
above, an amount in cash equal to the aggregate reasonable expenses that the
Company would incur if it were to provide such benefits for a period of time
following the termination date ending on the second anniversary of the
termination date, which amount shall be paid in one lump sum on the date of such
termination.

 

9



--------------------------------------------------------------------------------

(iii) In the event the Executive’s employment hereunder is terminated by reason
of death, the Executive’s spouse and her dependents shall be entitled at the
Company’s expense to continued health coverage under COBRA under the Company’s
group medical and dental plans applicable to executives (with the Company’s
payment of premiums lasting for a period of twenty-four months or such shorter
period as COBRA provides because of replacement coverage).

(g) Accrued Compensation. In the event of any termination of the Executive’s
employment for any reason, the Executive (or his estate) shall be paid (i) any
unpaid portion of his Base Salary through the effective termination date,
(ii) for any accrued but unused vacation (payable in an amount equal to the Base
Salary divided by 255 and multiplied by the number of accrued but unused
vacation days), (iii) any prior fiscal year bonus earned, but not paid (unless
Executive resigns without Good Reason or is terminated for Cause), (iv) any
amounts for expense reimbursement and similar items which have been properly
incurred in accordance with the provisions hereof prior to termination and have
not yet been paid, including without limitation any sums due under Sections
2(c), 2(d), and 4(c) hereof, and (v) any Gross-Up Payment which may become due
under the terms of Section 6 hereof. Such amounts shall be paid within ten
(10) days of the termination date.

(h) Director/Officer Resignations. If the Executive’s employment hereunder shall
be terminated by him or by the Company in accordance with the terms set forth
herein, then effective upon the date such termination is effective, he will be
deemed to have resigned from all positions as an officer and director of the
Company and of any of its Subsidiaries, except as the parties may otherwise
agree.

6. Tax Consequences Under Section 409A

(a) In the event that any amount arising from this Agreement is includable in
Executive’s gross income for a taxable year of the Executive under Section 409A
of the Internal Revenue Code as the result of the terms of this Agreement and/or
the administration of those terms (the “Included Amount”) and a 20% additional
tax is owed under Section 409A, then the Company shall pay to the Executive an
amount equal to the 20% additional tax imposed under Section 409A on the
Included Amount, together with any underpayment penalties and interest (the
“Additional Tax”) resulting from the inclusion of the additional amount. The
Company also will pay the Executive an additional amount necessary to “gross up”
the Executive for additional income taxes on the Additional Tax payment.

(b) The payments required by this Section 6 will be made on the earlier of
(i) the thirtieth day following the date on which it is finally determined by a
court or administrative agency that the Included Amount was includible in
Executive’s income as the result of the application of Section 409A(a)(1)(B) to
the Included Amount; or (ii) the last day of the Executive’s taxable year next
following the taxable year in which the Executive remitted the taxes due as the
result of the application of Section 409A(a)(1)(B) to the Included Amount.

 

10



--------------------------------------------------------------------------------

(c) It shall be a condition precedent to the Company’s obligations under this
Section 6 that the Executive (i) has given the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that he
owes Additional Tax as the result of the inclusion of the Included Amount;
(ii) that such notice was given as soon as practicable but no later than ten
(10) business days after the Executive makes such determination or is informed
of such claim; (iii) that such notice shall, to the extent Executive has or may
reasonably obtain such information, apprise the Company of the amount of such
Additional Tax and the date on which it is required to be paid. If the Company
gives the Executive written notice at least thirty (30) days prior to the due
date for payment of such Additional Tax, or within ten (10) business days of
having received the foregoing notice from the Executive (whichever is later),
that it disagrees with or wishes to contest the inclusion of the Included Amount
and/or the amount of the Additional Tax, the Company and the Executive shall
consult with each other and their respective tax advisors regarding the amount
and payment of any Additional Tax, and it shall be a further condition precedent
to the Company’s obligations hereunder that the Executive will take all
reasonable steps requested by the Company to contest the inclusion of the
Included Amount and/or the amount of the Additional Tax resulting from such
inclusion, provided that in the event there is a contest with any taxing
authority regarding the inclusion and/or the amount of the Additional Tax, the
Company shall bear and pay directly all costs and expenses (including additional
interest, penalties and legal fees) incurred in connection with any such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis, to the extent not otherwise paid hereunder, on the Additional Tax
(including any interest and penalties with respect thereto) and the Company’s
payment of the Executive’s costs and expenses hereunder.

7. Limitation on Competition.

The Executive acknowledges that he will have continuing access to the financial
and other confidential information of the Company. As an agreement ancillary to
the receipt of such information and the other undertakings in this Agreement,
the Executive covenants as follows:

During the Employment Period, and for such period thereafter (A) as the
Executive is entitled to receive severance compensation under this Agreement, or
(B) in the event payment of Enhanced Severance compensation is paid, for a
period of three (3) years following the end of the Employment Period, or (C) in
the event the Executive’s employment is terminated by the Company for Cause or
the Executive terminates his employment for any reason other than Good Reason
(including, without limitation, by giving the Company a Non-Renewal Notice
pursuant to Section 1(b) hereof), for a period of twelve months following the
Employment Period:

(a) the Executive shall not, directly or indirectly, without the Company’s prior
written consent, participate or engage in, whether as a director, officer,
employee, advisor, consultant, investor, lender, stockholder, partner, joint
venturer, owner or in any other capacity, any Competitive Business (as defined
below) conducted in any Competitive Market Area (as defined below); provided,
however, that the Executive shall not be deemed to be participating or engaging
in any such business solely by virtue of his ownership of not more than five
percent of any class of stock or other securities which is publicly traded on a
national securities exchange or in a recognized over-the-counter market;

 

11



--------------------------------------------------------------------------------

(b) the Executive shall not, without the Company’s prior written consent,
(i) solicit (other than by way of generalized employment advertising undertaken
in the ordinary course of business) the service of or employ any employee of the
Key Companies for the Executive’s own benefit or for the benefit of any person
or entity other than the Key Companies, (ii) induce any such employee to leave
employment with the Key Companies, or (iii) employ or cause any other person or
entity other than the Key Companies to employ any former employee of the Key
Companies whose termination of employment with the Key Companies occurred less
than six (6) months prior to such employment by the Executive or such other
person or entity; and

(c) the Executive shall not, without the Company’s prior written consent,
(i) induce or attempt to induce any customer, supplier or contractor of the
Company to terminate or breach any agreement or arrangement with the Key
Companies or otherwise to cease doing business with the Key Companies, or
(ii) induce or attempt to induce any customer, supplier or contractor of the Key
Companies (including any prospective customer, supplier or contractor which the
Key Companies is actively pursuing prior to the Executive’s termination of
employment), not to enter into any agreement or arrangement with the Key
Companies or not to do business with the Key Companies.

As used herein, the term “Competitive Business” shall mean any business:
(1) that is competitive with any business (A) which was conducted by the Company
or any of its affiliated companies on the date of termination of Executive’s
employment hereunder or (B) which, on the date of such termination or during the
twelve months immediately preceding such termination, the Company or any of its
affiliated companies was actively investigating with a view to conducting or was
actively pursuing a plan to conduct; and (2) from which the Company and such
affiliated companies derive (or reasonably expect to derive) annual revenues of
not less than $1,000,000. As used herein, the term “Competitive Market Area”
shall mean any geographic market area (1) if the Company or any of its
affiliated companies conducted business in such geographic market area during
the Employment Period or on the date of termination of Executive’s employment
hereunder, or (2) if, on the date of such termination or during the twelve
months immediately preceding such termination, the Company or any of its
affiliated companies was actively investigating with a view to conducting
business in such geographic market area or was actively pursuing a plan to
conduct business in such geographic market area.

 

12



--------------------------------------------------------------------------------

The Executive agrees and acknowledges that a portion of the consideration to be
paid by the Company to the Executive pursuant to this Agreement is in
consideration of the covenants under this Section 7 and that such consideration
is fair and adequate, even though the Executive will not receive any severance
compensation in the event he terminates his employment with the Company other
than for Good Reason or the Company terminates his employment for Cause. The
Executive acknowledges and agrees that any breach or anticipatory breach by him
of any of the provisions of this Section 7 would cause the Company or its
affiliates irreparable injury not compensable by monetary damages alone and
that, accordingly, in any such event, the Key Companies shall be entitled to
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach without the necessity of showing irreparable
injury (and the Executive hereby consents to the issuance thereof without bond
by a court of competent jurisdiction).

8. Confidential Information.

The Executive acknowledges that during the course of his employment with the
Company he will have access to trade secrets, confidential and proprietary
information and know-how of the Key Companies (“Confidential Information”).
Except in the ordinary course of properly performing his duties for the Company,
the Executive shall not at any time, without the Company’s prior written consent
while employed or after termination of his employment, disclose, communicate or
divulge, or use for the benefit of himself or of any third party, any of the
Confidential Information of the Key Companies. In the event the Executive learns
during his employment with the Company any trade secrets, confidential or
proprietary information or know-how of any customer, supplier or contractor of
the Key Companies, the Executive shall maintain the confidence of such
information.

9. Return of Materials.

Upon termination of the Executive’s employment for any reason, the Executive
shall promptly deliver to the Company or, with the Company’s consent, destroy
all documents and other materials in the Executive’s possession or custody
(whether prepared by the Executive or others) that the Executive obtained from
the Key Companies or its customer, supplier or contractor during the Employment
Period and which relate to the past, present or anticipated business and affairs
of the Key Companies, including without limitation, any Confidential
Information.

10. Enforceability.

If any provision of this Agreement shall be deemed invalid or unenforceable as
written, this Agreement shall be construed, to the greatest extent possible, or
modified, to the extent allowable by law, in a manner which shall render it
valid and enforceable and any limitation on the scope or duration of any such
provision necessary to make it valid and enforceable shall be deemed to be a
part thereof. No invalidity or unenforceability of any provision contained
herein shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.

 

13



--------------------------------------------------------------------------------

11. Legal Expenses.

The Company shall pay the Executive’s reasonable fees for legal and other
related expenses associated with any disputes arising hereunder or under any
other agreements, arrangements or understandings regarding Executive’s
employment with the Company (including, without limitation, all agreements,
arrangements and understandings regarding bonuses, Equity-Based Incentives,
employee benefits or other compensation issues) if either a court of competent
jurisdiction or an arbitrator shall render a final judgment or an arbitrator’s
final decision in favor of the Executive on the issues in such dispute, from
which there is no further right of appeal. If it shall be determined in such
judicial adjudication or arbitration that the Executive is successful on some of
the issues in such dispute, but not all, then the Executive shall be entitled to
receive a portion of such legal fees and other expenses as shall be
appropriately prorated.

For purposes of this Section 11, the phrase “reasonable fees for legal and other
related expenses” shall mean only the reasonable fees incurred by the Executive
for legal and other related expenses, to the extent and only to the extent to
which either (a) the reimbursement or payment of such fees and expenses by the
Company does not constitute “compensation” within the meaning of that word where
it appears in the phrase “a legally binding right during a taxable year to
compensation” in the first sentence of Treas. Reg. § 1.409A-1(b)(1); or (b) the
reimbursement or payment of such fees and expenses by the Company is a
settlement or award resolving bona fide legal claims based on wrongful
termination, employment discrimination, the Fair Labor Standards Act, or
worker’s compensation statutes, including claims under applicable Federal,
state, local, or foreign laws, or for reimbursements or payments of reasonable
attorneys fees or other reasonable expenses incurred by a service provider
related to such bona fide legal claims described in Treas. Reg. §
1.409A-1(b)(10).

12. Notices.

All notices which the Company is required or permitted to give to the Executive
shall be given by registered or certified mail or overnight courier, with a
receipt obtained, addressed to the Executive at his primary residence, or at
such other place as the Executive may from time to time designate in writing, or
by personal delivery to the Executive, or by facsimile to the Executive with
oral confirmation of his receipt and with a copy immediately sent to the
Executive by first class U.S. Mail, and to counsel for the Executive as may be
requested in writing by the Executive from time to time. All notices which the
Executive is required or permitted to give to the Company shall be given by
registered or certified mail or overnight courier, with a receipt obtained,
addressed to the Company at the address set forth above, or at such other
address as the Company may from time to time designate in writing, or by
personal delivery to the Chief Executive Officer of the Company, or by facsimile
to the Chief Executive Officer with oral confirmation of his receipt and with a
copy immediately sent to the Chief Executive Officer by first class U.S. Mail,
and to counsel for the Company as may be requested in writing by the Company. A
notice will be deemed given upon personal delivery, the mailing thereof or
delivery to an overnight courier for delivery the next business day, or the oral
confirmation of receipt by facsimile, except for a notice of change of address,
which will not be effective until receipt, and except as otherwise provided in
Section 5(a) hereof.

 

14



--------------------------------------------------------------------------------

13. Waivers.

No waiver by either party of any breach or nonperformance of any provision or
obligation of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement. Any
waiver of any provision of this Agreement must be in writing and signed by the
party granting the waiver.

14. Headings; Other Language.

The headings contained in this Agreement are for reference purposes only and
shall in no way affect the meaning or interpretation of this Agreement. In this
Agreement, as the context may require, the singular includes the plural and the
singular, the masculine gender includes both male and female reference, the word
“or” is used in the inclusive sense and the words “including,” “includes,” and
“included” shall not be limiting. As used herein, the term “Subsidiary” shall
mean any corporation or other entity the voting equity of which the Company or
another Subsidiary holds at least fifty percent.

15. Withholding and Timing of Payments.

The Executive acknowledges and agrees that any or all payments under this
Agreement may be subject to reduction for tax and other required withholdings.
Notwithstanding any provision of this Agreement, if the payment of any amount
under this Agreement would cause an amount to be included in Executive’s taxable
income under Section 409A of the Internal Revenue Code because the timing of
such payment is not delayed as provided in Section 409A(a) (2) (B) of the
Internal Revenue Code, then any such payment that Executive would otherwise be
entitled to during the first six months following the date of Executive’s
separation from service shall be accumulated and paid on the date that is six
months after the date of Executive’s separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
without causing any amount to be included in the Executive’s taxable income
under Section 409A of the Internal Revenue Code.

16. Counterparts.

This Agreement may be executed in duplicate counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
agreement.

17. Agreement Complete; Amendments.

This Agreement, together with the Exhibits hereto, the agreements referred to
herein, and the instruments, agreements, plans, resolutions and other documents
pursuant to which any Equity-Based Incentives are held (now or in the future) by
the Executive, constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto. This Agreement may not be amended, supplemented, canceled
or discharged except by a written instrument executed by both of the parties
hereto, provided, however, that the immediately foregoing provision shall not
prohibit the termination of rights and obligations under this Agreement which
termination is made in accordance with the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

18. Benefit of the Successors and Permitted Assigns of the Respective Parties
Hereto.

This Agreement and the rights and obligations hereunder are personal to the
Company and the Executive and are not assignable or transferable to any other
person, firm or corporation without the consent of the other party, except as
contemplated hereby; provided, however, in the event of the sale, merger or
consolidation of the Company, whether or not the Company is the surviving or
resulting corporation, the transfer of all or substantially all of the assets of
the Company, or the voluntary or involuntary dissolution of the Company, then
the surviving or resulting corporation or the transferee or transferees of the
Company’s assets shall be bound by this Agreement and the Company shall take all
actions necessary to insure that such corporation, transferee or transferees are
bound by the provisions of this Agreement; and provided, further, this Agreement
shall inure to the benefit of the Executive’s estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees. Notwithstanding the foregoing provisions of this Section 18, the
Company shall not be required to take all actions necessary to insure that a
buyer, survivor, transferee or transferees of the Company’s assets
(“Transferee”) are bound by the provisions of this Agreement and such Transferee
shall not be bound by the obligations of the Company under this Agreement if the
Company shall have (a) paid to the Executive or made provision satisfactory to
the Executive for payment to him of all amounts which are or may become payable
to him hereunder in accordance with the terms hereof and (b) made provision
satisfactory to the Executive for the continuance of all benefits required to be
provided to him in accordance with the terms hereof, in each case as if the
Executive had been terminated without Cause in anticipation of a Change in
Control.

19. Governing Law.

This Agreement will be governed and construed in accordance with the laws of
Texas applicable to agreements made and to be performed entirely within such
state, without giving effect to any choice or conflicts of laws principles which
would cause the application of the domestic substantive laws of any other
jurisdiction.

20. Survival.

The covenants, agreements, representations, warranties and provisions contained
in this Agreement that are intended to survive the termination of the
Executive’s employment hereunder and the termination of the Employment Period
shall so survive such termination.

 

16



--------------------------------------------------------------------------------

21. Interpretation.

The terms of this Agreement shall be construed and administered in a manner
calculated to avoid the inclusion of any amount in Executive’s gross income
under Code Section 409A, and any provisions regarding the timing of payments
shall have an effective date of August 1, 2005, as required by Code
Section 409A.

The Company and the Executive each acknowledge and agree that this Agreement has
been reviewed and negotiated by such party and its or his counsel, who have
contributed to its revision, and the normal rule of construction, to the effect
that any ambiguities are resolved against the drafting party, shall not be
employed in the interpretation of it.

IN WITNESS WHEREOF, the parties have executed this Agreement, this 25th day of
March, 2013.

 

THE COMPANY: KEY ENERGY SERVICES, LLC By:  

 /s/ Kim B. Clarke

 

     Kim B. Clarke

     Sr. Vice President, Administration
     and Chief People Officer

 

 

THE EXECUTIVE:  

 /s/ John Marshall Dodson

        John Marshall Dodson

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Company Paid Coverages

1. Executive Health Reimbursement Plan. Out-of-pocket costs that would otherwise
be payable by Executive with respect to medical and dental expenses for
Executive and Executive’s covered dependents, shall be reimbursed under the
terms of, and subject to all applicable limitations set forth in, the Company’s
Executive Health Reimbursement Plan, as that may be amended from time to time.

2. Director and Officer Liability Insurance.

3. Voluntary annual physicals at the Executive’s option while employed, with a
report by the examining physician to the Board regarding the Executive’s ability
to perform job related functions.

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Definition of “Change in Control” of the Parent

The occurrence of any of the following shall constitute a “Change in Control” of
Key Energy Services, Inc. (hereinafter, the “Company”):

(a) If any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as from time to time in effect (the “Exchange Act”), or any successor
provision), other than the Company, becomes the beneficial owner directly or
indirectly of more than fifty percent (50%) of the outstanding Common Stock of
the Company, determined in accordance with Rule 13d-3 under the Exchange Act (or
any successor provision), or otherwise becomes entitled to vote more than fifty
percent (50%) of the voting power entitled to be cast at elections for directors
(“Voting Power”) of the Company;

(b) If the Company is subject to the reporting requirements of Section 13 or
15(d) (or any successor provision) of the Exchange Act, and any person (as
defined in Section 3(a)(9) of the Exchange Act, or any successor provision),
other than the Company, purchases shares pursuant to a tender offer or exchange
offer to acquire Common Stock of the Company (or securities convertible into or
exchangeable for or exercisable for Common Stock) for cash, securities or any
other consideration, if after consummation of the offer, the person in question
is tile beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the outstanding Common Stock of the Company, determined in accordance
with Rule 13d-3 under the Exchange Act (or any successor provision);

(c) If the stockholders or the Board approve any consolidation or merger of the
Company (i) in which the Company is not the continuing or surviving corporation
unless such merger is with a Subsidiary at least fifty percent (50%) of the
Voting Power of which is held by the Company or (ii) pursuant to which the
holders of the Company’s shares of Common Stock immediately prior to such merger
or consolidation would not be the holders immediately after such merger or
consolidation of at least a majority of the Voting Power of the Company;

(d) The stockholders or the Board shall have approved any sale, lease, exchange
or other transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company;

(e) Upon the election of one or more new directors of the Company, a majority of
the directors holding office, including the newly elected directors, were not
nominated as candidates by a majority of the directors in office immediately
before such election As used in this definition of “Change in Control,” “Common
Stock” means the Common Stock, or if changed, the capital stock of the Company
as it shall be constituted from time to time entitling the holders thereof to
share generally in the distribution of all assets available for distribution to
the Company’s stockholders after the distribution to any holders of capital
stock with preferential rights.

 

19